Citation Nr: 1516237	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  13-03 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1. Entitlement to an increased rating in excess of 40 percent for a right knee disorder.

2. Entitlement to an increased rating in excess of 40 percent for a left knee disorder.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1974 to February 1978.  

This matter comes to the Board of the Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The TDIU issue is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have ankylosis in his right or left knees.


CONCLUSIONS OF LAW

The criteria for an evaluation in excess of 40 percent rating for a right knee disorder are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71(a), Diagnostic Codes 5262 (2014).

The criteria for an evaluation in excess of 40 percent rating for a left knee disorder are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71(a), Diagnostic Codes 5262 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit  (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The notice must be provided to the Veteran prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of prejudice with regard to the notice, hence further VCAA notice is not required with regard to the initial rating appeal. 

VA has satisfied its duty to notify by issuing a notice letter in October 2007.  This letter advised the Veteran of what evidence was required to substantiate his claim, and of his and VA's respective duties for obtaining evidence. This letter provided notice informing the Veteran that to substantiate his increased evaluation claim, he needed to submit evidence that his service-connected disability had increased in severity. 

The duty to assist provisions of the VCAA have been met.  The claims file contains service treatment records (STRs), reports of post-service medical treatment, and VA compensation examination reports from October 2007, June 2008, August 2009, and April 2013.  The examinations were adequate because they were based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims file, and appropriate diagnostic tests.  

The Veteran had a VA Travel Board Hearing in March 2014 before the undersigned acting Veterans Law Judge (VLJ).  During the hearing, the VLJ engaged in an appropriate discussion with the Veteran on the issues presently decided.  The Veteran did not raise any new issues pertaining to this claim during the course of the hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Thus, the Board finds that the hearing officer's two-fold duty to inform the Veteran of the outstanding issues relevant and material to the claim and to suggest the submission of evidence when such evidence is missing or has been overlooked has been satisfied.  See id at 496-97.  The Veteran has not alleged that there were any deficiencies in the conducting of that hearing related to the hearing officer's duties under section 3.103(c)(2).  See Bryant, 23 Vet. App. at 497-98.  

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2014). 

Merits

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity. Individual disabilities are assigned separate Diagnostic Codes. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2014). When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes. Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1. 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Veteran contends that his knee disorder is more severe than reflected by its current 40 percent evaluation under Diagnostic Code 5262.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability, and incoordination.

The Veteran received VA examinations in October 2007, June 2008, August 2009, and April 2013.  He had full extension at every examination.  Therefore, he would not be entitled to a 50 percent rating under Diagnostic Code 5261, which requires flexion be limited to 45 degrees.  While these examinations detailed that the Veteran experienced pain and decreased mobility, such symptoms do not rise to the level of the factors set forth in DeLuca.  

A rating in excess of 40 percent is thus only available pursuant to Diagnostic Code 5256, evaluating ankylosis of the knee.  Specifically, a 50 percent rating requires extremely unfavorable ankylosis of the knee in 20 to 45 degrees of flexion.  A 60 percent rating requires extremely unfavorable ankylosis of the knee in more than 45 degrees of flexion.  38 C.F.R. § 4.71a, Diagnostic Code 5256.

Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (28TH Ed. 1994) at 86.).  No medical evidence - including at any of the four VA examinations - shows the Veteran has ankylosis in his knees.  Therefore, an increased rating pursuant to Diagnostic Code 5256 is not warranted.

Extra-Schedular

The Veteran's knee disorders have not been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis. 38 C.F.R. § 3.321.

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111 (2008); VAOGCPREC 6-96 (Aug. 16, 1996). 

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. 
§ 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

The Board finds that the schedular criteria are adequate. The rating schedule contemplates the described symptomatology of limited motion. Although the Veteran's complaint of pain is not specifically set forth in the rating criteria in 38 C.F.R. § 4.71a, functional loss due to more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse are accounted for in 38 C.F.R. §§ 4.40 and 4.45; see also DeLuca, 8 Vet. App. at 206.  Therefore, the Veteran's symptoms are adequately described in the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

An increased rating in excess of 40 percent for a right knee disorder is denied.

An increased rating in excess of 40 percent for a left knee disorder is denied.


REMAND

The June 2008 VA examiner opined that the Veteran "is already employed in the home taking care of his" children and that "he would be able to obtain and maintain employment outside of the home." 

The April 2013 VA examiner did not expressly opine on the Veteran's employability.  Instead, the examiner noted his "bilateral knees limit his ability to stand or walk more than 5 minutes."

The Veteran's VA treating physician opined the Veteran has been unemployable "due to his disabilities."  However, a February 2014 statement shows the physician included the Veteran's "lower back condition" in his assessment of the Veteran's condition.  He, however, is not service connected for his back.

These ambiguities, combined with the fact that the Veteran's hearing loss rating was increased in October 2013, require clarification.  Therefore, the Board is remanding for a new examination.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should update the record with any VA treatment records pertaining to the Veteran's service-connected disabilities.  

In particular, it must obtain all treatment records from the Pacific Islands Health Care System, dated since September 2009.  Upload these files into VBMS in a single electronic file.

2. The RO/AMC should also ask the Veteran to identify all recent private sources of treatment or evaluation he has received for his service-connected disabilities and should secure copies of complete records of the treatment or evaluation (not already of record) from all sources appropriately identified.

3. After completing the above, schedule a VA examination by an appropriate medical professional to determine whether the Veteran is unemployable due to his service-connected disabilities (i.e., bilateral knees, bilateral hearing loss, tinnitus, and otitis externa).  

The following considerations will govern the examination:

a. The entire claims folder and a copy of this Remand must be made available to the examiner in conjunction with the examination.  The examination report must reflect review of pertinent material in the claims file. 

b. After REVIEWING THE CLAIMS FILE and conducting an interview with, and an examination of, the Veteran, the examiner must provide an opinion as to whether the Veteran is unable to secure or maintain substantially gainful employment by reason of the COMBINED EFFECTS of ONLY his service-connected disabilities (i.e., i.e., bilateral knees, bilateral hearing loss, tinnitus, and otitis externa).  ("Substantially gainful employment" means employment sufficient to obtain a living wage.)  The examiner may take into account the Veteran's prior education and work experience but may not take into account the Veteran's advanced age or the effect of any non-service connected disabilities.  

* If the examiner finds that consultation with another specialist is required to determine whether the Veteran is unemployable by reason of the COMBINED EFFECTS of his service-connected disabilities (if, for example, consultation with a mental health professional is required), such consultation must be achieved.

c. The examiner is advised that the Veteran's VA treating physician opined on the Veteran's employability, factoring in the Veteran's low back disorder.  This is impermissible.  The Veteran is NOT service connected for his low back or any psychological disorder.  Therefore, the examiner may NOT consider these disorders in his opinion on the Veteran's employability.

d. The examiner must identify and explain the medical basis or bases for all conclusions, with identification of the pertinent evidence.

4. Readjudicate the issue of entitlement to a TDIU, including whether referral for extraschedular consideration is indicated.  If the benefit sought remains denied, provide the Veteran and his representative a SUPPLEMENTAL STATEMENT OF THE CASE and an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Kelli Kordich
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


